The appellant's argument thus states this case:
"This is an action brought by the plaintiff against the defendant for damages for personal injuries alleged to have been suffered by the plaintiff while a girl of seven years of age in the employ of the defendant company. Judge Sease passed an order on the motion of attorneys for defendant requiring the plaintiff to appear before him at a time and place specified to be examined in accordance with the provisions of Section 430 et seq., of Volume 2 of the Code. Upon motion of the attorneys for the plaintiff, however, the said Judge later granted an order vacating and setting aside his previous order and basing his ruling upon the position *Page 92 
as stated that under his construction of the said section of the Code and in view of the case of Thomas v. SpartanburgRailway, Gas  Electric Co., etc., reported in 107 S.C. 109;91 S.E., 973, that he had no power to pass the order requiring the plaintiff to appear and be examined in the absence of a proper showing by affidavits on behalf of the defendant, justifying the Judge in exercising a discretion in granting the original order. In other words, his position is that a party to an action is not entitled merely by virtue of that fact alone to have his adversary appear before the Judge to be examined under Section 430 et seq. This appeal squarely involves the correctness of that holding.
"It is difficult to find any authorities in this State that really are helpful in determining this question. Our position is that the language of the sections of the Code under consideration is as plain as it could be expressed by the Legislature. It must be taken for granted that the Legislature meant what they said in plainly stating that a party to an action shall have an absolute right to require his adversary to appear before the Court and be examined as a witness. If they did not mean the language to have the meaning and effect, it would have been easy for them to have said so."
The trouble with appellant's cause is that the statute says "may" and not "shall." It is perfectly true that where the language is clear, the Courts are not concerned with the results of a statute. Where, however, there are two constructions that may be given to the language of a statute, and one construction produces good and the other evil, the Court may adopt the construction that produces good and accords with well-recognized principles of law. The Courts are bound to adopt that construction that has a good result and is in accord with well-recognized principles of law, and reject the evil. If the right to examine the adverse party is an absolute right, then the scope of the examination cannot be restricted. It may be used maliciously to uncover the *Page 93 
family skeleton of the adverse party. The right being absolute, the examiner cannot be required to reveal the relevancy of his questions. If the language be clear, the Courts have no power to prevent the pernicious consequences of the exercise of an absolute right. Here we are not confronted with a doubtful construction. The statute says "may." If the examination may be held, then it may not be held, and the Judge is the only one who can determine whether it may or may not be had. In other words, it is a matter for the wise discretion of the Judge, before whom the motion is made, and having the right to grant or refuse the motion, he has the right to fix its limitations according to established rule of evidence. I think Judge Sease was right in refusing the motion.